Citation Nr: 0214933	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from May 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for PTSD and assigned a 10 percent disability evaluation.  


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.665, 4.7, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an October 1999 statement in support of his claim, the 
veteran indicated that he had depression as a result of 
service in Vietnam.  He stated that he had flashbacks of 
traumatic experiences during service. 

On VA examination in February 2000, the veteran reported that 
he became emotional, at times.  He stated that he thought of 
his fellow marines who had been killed.  He indicated that he 
had sleep difficulties and that he avoided war movies because 
they made him nervous.  

On examination he was neatly-groomed.  He was noted to be 
cooperative with the examination.  The examiner reported that 
his speech was quite slow, at a normal rhythm.  His mood was 
bland.  His affect was blunted and appropriate to his 
expressed thoughts.  No lability of affect was noted.  The 
veteran was able to demonstrate some positive affect.  The 
veteran's thought process was coherent.  He was without any 
signs or symptoms of a psychotic process.  There were no 
specific ideas, intentions, or plans of harming himself or 
others.  He was awake, alert, and approximately oriented.  He 
did not know the season.  He could repeat three words 
immediately and after five minutes and perform serial three 
subtractions.  He could not repeat the phrase, no ifs, ands, 
or buts.  He made one mistake in following a three-step 
command.  His fund of information was impaired.  He knew the 
names of the current and past president.  He was unable to 
give an abstract interpretation of a proverb.  The relevant 
assessment was PTSD.  A global assessment of functioning 
(GAF) of 55 was assigned.  The examiner also diagnosed 
polysubstance abuse, adult antisocial behavior and a 
personality disorder.  Axis IV diagnoses were imprisonment 
and combat stress, remote.  The examiner noted that substance 
abuse predated service and that he had difficulty with 
interpersonal relationships and problems with authority prior 
to service.  

In correspondence received in January 2000, the veteran 
stated that he had memory loss, guilt, and flashbacks as a 
result of PTSD.  

Private treatment records, received in December 2000, reflect 
that the veteran was undergoing treatment for PTSD.  A 
September 2000 record of treatment notes his complaints of 
nightmares and flashbacks.  

On VA examination in October 2001, the examiner stated that 
he had reviewed the C-file.  The veteran reported that his 
mood was variable.  The report of examination notes his 
report that he was not sleeping.  He reported that he enjoyed 
his life, but not that much.  He related that he did not feel 
good about himself.  The examiner noted his report that he 
had no energy.  He reported that he was not thinking clearly.  
He complained of decreased appetite.  No psychomotor 
abnormalities were noted.  He denied suicidal ideation.  

On examination, he was neatly groomed.  He was cooperative 
with the examination.  His speech was fluent, but noted to be 
slow, at a normal rhythm.  His mood was bland.  His affect 
was blunted and noted to be appropriate to his expressed 
thoughts.  No lability of affect was noted.  His thought 
process was coherent.  He was without any signs or symptoms 
of a psychotic process.  He was without any ideas, 
intentions, or plans to hurt himself or others.  He was 
awake, alert, and approximately oriented.  He did not know 
what floor he was on, what county he was in, or the season of 
the year.  He could repeat three words immediately, and two 
after five minutes.  He could complete three serial three 
subtractions.  He could not repeat the phrase, no ifs, ands, 
or buts, correctly.  His fund of information was impaired.  
He could name two presidents.  He was unable to give an 
abstract interpretation of a proverb.  The pertinent 
assessment was PTSD.  A GAF of 55 was assigned.  The examiner 
stated that the only symptoms that could be attributed to the 
veteran's PTSD were his problems with recurrent intrusive 
memories, thoughts, or nightmares of combat experiences and 
his wish to avoid reminders of combat experiences, as well as 
his sleep disturbance.  The examiner noted that although the 
veteran had problems with concentration, by history, he had 
never been able to think terribly clearly.  The report of 
examination notes that he had been in special classes in 
school, and had had academic difficulties, to include 
failing.  The examiner stated that the veteran appeared to 
have moderate symptoms and moderate difficulties socially, 
warranting a GAF of 55.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

Pursuant to the rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2001), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the February 2000 rating decision of the reasons and bases 
for the denial of his claim.  He was further notified of this 
information in the September 2000 statement of the case and 
the March 2002 supplemental statement of the case.  The Board 
concludes that the discussions in the February 2000 rating 
decision and in the statement and supplemental statement of 
the case, which were all sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claim.  To the extent that the veteran, in his March 2002 
correspondence, alleged that VA failed in the duty to notify 
him, and specifically, that he had no notice that his C-file 
was being transferred to the Board and that he was not 
provided with a supplemental statement of the case, the Board 
finds such contentions to be unsupported by the record.  The 
record reflects that by letter dated March 4, 2002, the 
veteran was notified that after the expiration of 60 days his 
records would be placed on the Board's docket.  Enclosed with 
the RO's letter was a copy of the March 4, 2002 supplemental 
statement of the case.  There is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties".  Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992), citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  Therefore, it is presumed that the RO properly 
discharged its official duties by mailing notice of the 
supplemental statement of the case to the veteran and that 
the notice sent to him, like the copy filed in the claims 
folder, advised him of that his records would be undergoing 
appellate review.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for PTSD at any time during the appeal 
period.  We conclude that the disorder has not significantly 
changed and that a uniform rating is warranted.  The 
determination in this matter is supported by the GAF scores 
of 55 assigned to the veteran's PTSD symptomatology.  

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  A score of 51-60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  

The veteran asserts that a higher evaluation is warranted for 
his PTSD.  Essentially, he asserts that he has nightmares, 
flashbacks, difficulty sleeping and is unable to think 
clearly.  

The Board finds that a 30 percent disability evaluation is 
warranted for the veteran's PTSD.  The veteran has 
consistently reported sleep impairment and flashbacks.  A GAF 
of 55 was assigned by both the February 2000 examiner and the 
October 2001 examiner.  The October 2001 examiner 
specifically stated that the veteran's PTSD symptoms were 
moderate.  Thus, the Board finds that the record supports a 
30 percent disability evaluation for PTSD.  

An evaluation in excess of 30 percent for PTSD is not 
warranted.  The evidence does not show circumstantial, 
circumlocutory, or stereotyped speech.  On examination, his 
speech was fluent and had a normal rhythm.  There is no 
evidence of panic attacks more than one a week.  In addition, 
while the October 2001 examiner noted problems with 
concentration, he noted that the veteran had a history of 
never being able to think clearly.  His thought process was 
noted to be coherent.  While there is some evidence in 
support of a 50 percent evaluation, the veteran's overall 
disability picture is represented by a 30 percent evaluation.  
The evidence does not show circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week; 
impaired judgment, or difficulty in establishing and 
maintaining effective work and social relationships due to 
PTSD.  Rather, the competent evidence establishes that the 
veteran has diagnoses of substance abuse, antisocial behavior 
and a personality disorder.  The VA examiner clearly 
established that his substance abuse and acts of violence 
were not symptoms of PTSD.  It was also determined that he 
had difficulty with interpersonal relationships, problems 
with authority, and was prone to fighting (danger to others) 
prior to service.  Thus, such factors have not provided a 
basis for evaluating PTSD.  See 38 C.F.R. § 4.14, (the use of 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected evaluation, is to 
be avoided).   

Lastly, the treatment records received in 2002 are 
essentially consistent with the VA findings.  

The veteran is competent to assert that he is worse.  
However, the veteran is not a medical professional and his 
statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Board 
finds the medical evidence to be more probative of the 
severity of his disability.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that the veteran's PTSD has in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  Unemployment has not been attributed to 
PTSD.  


ORDER

An 30 percent evaluation for PTSD is granted, subject to the 
regulations controlling the payment of monetary benefits.  
38 C.F.R. § 3.666 (2001).  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

